Citation Nr: 0609678	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  02-13 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 10 percent for degenerative joint disease, multiple 
joints.

2.  Entitlement to an increased disability rating in excess 
of 10 percent for residuals, rectus femoris rupture, left 
thigh.

3.  Entitlement to an increased disability rating in excess 
of 10 percent for retropatellar pain syndrome, left knee.

4.  Entitlement to a compensable evaluation for left foot 
callus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 1977 
and from February 1979 to February 1996.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In July 2004, the veteran submitted a claim of service 
connection for a right knee disorder.  This matter is 
referred to the RO for appropriate action.

The issue of entitlement to an increased disability rating in 
excess of 10 percent for residuals, rectus femoris rupture, 
left thigh, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's degenerative joint disease of multiple 
joints has been demonstrated by x-ray evidence of 
degenerative changes in the sternoclavicular and sternal-
manubrial joints.  There is no evidence of limited or painful 
motion of the affected joints.

2.  The veteran's left knee disability is manifested by 
complaints of pain on motion and very slight limitation of 
flexion.  There is no evidence of additional functional loss 
due to weakness, fatigability, incoordination or pain on 
movement.   There is no evidence of moderate recurrent 
subluxation or lateral instability

3.  The veteran's left foot calluses are not productive of a 
moderate disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease, multiple joints, have not 
been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2005).

2.  The criteria for an evaluation in excess of 10 percent 
for retropatellar pain syndrome, left knee, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.68, 4.71a, Diagnostic Code 5257 (2005).

3.  The criteria for the award of a 10 percent evaluation for 
limitation of flexion, left knee have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.68, 4.71a, 
Diagnostic Code 5260 (2005).

4.  The criteria for a compensable rating for left foot 
callus have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.118, 
Diagnostic Code 5284 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record are October 2001, December 2003, and July 2004 
letters that notified the veteran of any information and 
evidence needed to substantiate and complete the claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters provided 
the substantive standard to validate that type of claim.  
Additionally, VA indicated which portion of that information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf.  In addition, the 
letters instructed the claimant to identify any additional 
evidence or information pertinent to the claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, an application 
was received in July 2001.   Thereafter, the RO provided 
notice in October 2001, December 2003, and July 2004.  
Additionally, the veteran was generally advised to submit any 
additional evidence that pertained to the claim.  Id. at 121.  
Therefore, for the circumstances of this case, the 
requirements of Pelegrini regarding the timing and content of 
a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; VA treatment 
records; private treatment records from Daniel Metzger, D.O.; 
and VA examination reports dated in December 2001, October 
2003, and May 2005.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.



Laws and Regulations 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran. 38 C.F.R. § 4.3 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2005).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2005).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held: "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2005).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).





Analysis

Degenerative Joint Disease, Multiple Joints
In May 1996, the RO held that service connection was 
warranted for degenerative joint disease, multiple joints and 
assigned a 10 percent disability evaluation.  The RO noted 
that service medical records indicated findings of 
degenerative joint disease in the right and left 
sternoclavicular joints and sternal-manubrial joint; however, 
there was no limitation or painful motion shown.  

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.   
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as follows:  With x-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations, a 20 percent 
rating is warranted.  With X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, a 10 
percent evaluation is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2005).

The veteran's degenerative joint disease, multiple joints, 
has been rated as 10 percent disabling under Diagnostic Codes 
5003 for degenerative arthritis.  The Board finds that a 
disability rating in excess of 10 percent is not warranted.  
Although a December 2001 VA examination noted slight 
tenderness in the manubriosternal and sternoclavicular joints 
and some periarticular thickening of both, there was no 
indication of limitation of motion or painful motion.  The 
examiner diagnosed the veteran as having degenerative 
arthritis of the right and left sternoclavicular joints; 
however, he characterized the veteran's symptoms as minimal 
and not progressive or disabling.  The examiner also did not 
note that the veteran experienced any incapacitating 
episodes.

In conclusion, a rating higher than 10 percent is not 
warranted because the medical evidence of record does not 
reveal x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, in either of his legs.  

Left Knee
The veteran's service-connected retropatellar pain syndrome, 
left knee, is rated as 10 percent disabling under Diagnostic 
Code 5257.

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).

Diagnostic Code 5257 pertains to other impairment of the 
knee.  Under this provision, a 10 percent rating is warranted 
for slight impairment due to recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating contemplates 
moderate impairment due to recurrent subluxation or lateral 
instability, and a maximum 30 percent rating is warranted for 
severe impairment of the knee.  No higher rating is warranted 
under this provision.

Under the Rating Schedule, evaluations for limitation of 
flexion of a knee are assigned as follows: flexion limited to 
60 degrees is noncompensable; flexion limited to 45 degrees 
is 10 percent; flexion limited to 30 degrees is 20 percent; 
and flexion limited to 15 degrees is 30 percent.  Diagnostic 
Code 5260 (2005).

Evaluations for limitation of knee extension are assigned as 
follows: extension limited to 5 degrees is noncompensable; 
extension limited to 10 degrees is 10 percent; extension 
limited to 15 degrees is 20 percent; extension limited to 20 
degrees is 30 percent; extension limited to 30 degrees is 40 
percent; and extension limited to 45 degrees is 50 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005).

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate 
II (2005).

The veteran's service-connected retropatellar pain syndrome, 
left knee, is currently assigned a 10 percent disability 
rating under 38 C.F.R. § 4.71a,  Diagnostic Code 5257.   A 10 
percent rating contemplates slight impairment due to 
recurrent subluxation or lateral instability of the knee.  A 
20 percent rating contemplates moderate impairment due to 
recurrent subluxation or lateral instability. 

Upon review of the medical evidence of record, the Board 
finds that a rating in excess of a 10 percent rating is not 
warranted under the provisions of Diagnostic Code 5257.  
Physical examination, performed in December 2001, 
demonstrated objective findings of moderate crepitus with 
flexion and lateral tenderness; however, there was no laxity 
or fluid in the left knee.  Although the examiner 
characterized the veteran's symptoms as moderate, he assessed 
the veteran's disability as minimal.  Moreover, VA treatment 
records from October 2002 and x-rays taken in February 2004 
failed to note any joint effusion, subluxation or laxity.  
Additionally, VA examinations performed in October 2003 and 
May 2005 noted that the ligaments were intact and there was 
no evidence of effusions.   There was no evidence of moderate 
impairment due to recurrent subluxation or lateral 
instability such as to warrant a 20 percent rating.

Review of the aforementioned evidence of record reveals that 
Diagnostic Code 5260 is for application; the veteran has 
exhibited painful motion such that would warrant a 
compensable evaluation under Diagnostic Code 5260.  In 
December 2001, the examiner noted range of motion from 0 to 
110.  October 2002 VA treatment records and an October 2003 
VA examination noted range of motion from 0 to 90 degrees.  
Upon examination in May 2005, the veteran's disability 
appeared to have improved; range of motion was from 0 to 120 
degrees.  Based on such evidence, the Board finds that, at 
worst, the veteran's left knee flexion was limited by pain 
and fatigability to 90 degrees.  Although the veteran's 
limitation of knee flexion is still considerably greater than 
the criteria necessary for a compensable rating, functional 
loss due to painful motion, warrants a rating  of 10 percent 
under Diagnostic Codes 5260.  See 38 C.F.R. §§ 4.40, 4.45.  
As to limitation of flexion, these findings do not warrant a 
compensable rating under the provisions of Diagnostic Code 
5261.

In conclusion, the Board finds that the currently assigned 
evaluation of 10 percent for retropatellar pain syndrome, 
left knee, and the additional 10 percent awarded for 
limitation of flexion, left knee, properly reflects the 
veteran's left knee disability picture.


Left Foot
Disabilities of the feet are rated under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Codes 5276 to 5284 (2005).  The RO 
has evaluated the veteran's disability as noncompensable 
pursuant to the criteria set forth at 38 C.F.R. § 4.71a, 
Diagnostic Code 5284, pertaining to other foot injuries.

The veteran's left foot disability is not specifically 
provided for in the Rating Schedule.  When an unlisted 
condition is encountered it is permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2005).

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.

In this case, the Board finds that Diagnostic Code 5276 
(acquired flatfoot), Diagnostic Code 5277 (bilateral weak 
foot), Diagnostic Code 5278 (claw foot), Diagnostic Codes 
5280 and 5281 (hallux valgus and hallux rigidus), Diagnostic 
Code 5282 (hammer toe), and Diagnostic Code 5283 (malunion or 
nonunion of the metatarsal bones) are inapplicable here as it 
has not been shown that the veteran's service-connected left 
foot disability was ever manifested by any of these 
disorders, nor is the veteran's service-connected left foot 
symptomatology analogous to any of these conditions.

The Board notes that Diagnostic Code 5279 pertains to 
metatarsalgia. "Metatarsalgia" is "a cramping burning pain 
below and between the metatarsal bones where they join the 
toe bones."  Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995) 
(quoting Webster's Medical Desk Dictionary 430 (1986)).

The Board finds that the criteria for a 10 percent rating 
under this provision have not been met.  Although the veteran 
complained of pain in his left foot, the Board notes that 
such symptoms have been attributed to calluses.  Thus, 
application of this provision would result in no benefit to 
the veteran.  

In view of the foregoing, the Board finds that Code 5284 is 
most appropriate, based on factors which include the 
veteran's medical history and demonstrated symptomatology.

Under Diagnostic Code 5284, a 10 percent rating is assigned 
for moderate impairment due to a foot injury.  A 20 percent 
rating is assigned for moderately severe impairment, and a 30 
percent rating is assigned for severe impairment.  With 
actual loss of the use of the foot, a 40 percent rating is 
applicable.  38 C.F.R. § 4.71a (2005).

In addition, it is noted that in VA O.G.C. Prec. Op. No. 9-98 
(Aug. 14, 1998) (published at 63 Fed. Reg. 56,703 (1998)), 
VA's General Counsel held that Diagnostic Code 5284 was 
potentially based on loss of range of motion.  Depending on 
the nature of the foot injury, therefore, Diagnostic Code 
5284 may require consideration under sections 4.40 and 4.45.

In this case, the Board finds that the medical evidence of 
record does not support the conclusion that the veteran's 
service-connected left foot disability is moderate, even 
considering the additional factors set forth in 38 C.F.R. §§ 
4.40 and 4.45.  The veteran's disability has consistently 
been characterized as minimal and his symptomatology as 
marginal.  

In December 2001, VA examination demonstrated a tender callus 
on the surface of the foot; the veteran was diagnosed as 
having chronic callus of the left foot, slightly progressive.  
His disability was characterized as minimal.  In October 
2003, VA examination demonstrated a somewhat tender callus on 
the plantar surface under the metatarsal phalangeal joint.  
X-rays noted degenerative changes with marginal osteophytes 
in the first metatarsophalangeal joint.  No acute fracture or 
dislocation was apparent. The veteran was diagnosed as having 
callus of the plantar surface of the left foot.  In May 2005, 
VA examination demonstrated two large calluses, one which was 
tender, the other was hard.  There was no evidence of 
drainage, infection, or redness.  Moreover, there was also no 
additional limitation with repetitive use or flare-ups.  

Based on the foregoing, the Board finds that the objective 
evidence of record does not reflect that the veteran's 
service-connected left foot symptomatology is productive of a 
moderate foot disability.  Indeed, no medical professional 
has characterized the veteran's left foot disability as 
moderate.  A compensable rating under Diagnostic Code 5284 is 
therefore not warranted, including with consideration of 38 
C.F.R. §§ 4.40 and 4.45.

The Board has also considered assigning an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1) (2005), but notes 
that the veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  As noted above, an exceptional 
case includes such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  In this case, there is no indication that the 
veteran's left foot disability, in and of itself, has 
required frequent hospitalizations.  There is also no 
indication that such disability has produced marked 
interference with employment.  Accordingly, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. 3.321(b)(1) are 
not met.  See Brambley v. Principi, 17 Vet. App. 20 (2003).

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for a 
compensable rating for left foot callus.  Thus, the benefit-
of-the-doubt doctrine is not applicable, and an increased 
rating must be denied. 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

An increased disability rating in excess of 10 percent for 
degenerative joint disease, multiple joints, is denied.

An increased disability rating in excess of 10 percent for 
retropatellar pain syndrome, left knee, is denied.

A disability rating of 10 percent is awarded for limitation 
of flexion, left knee.

A compensable evaluation for left foot callus is denied.


REMAND

The veteran alleges entitlement to an increased disability 
rating in excess of 10 percent for residuals, rectus femoris 
rupture, left thigh.

The medical evidence of record includes three VA 
examinations.  In December 2001, the VA examiner noted 
hypertrophy of the rectus femoris muscle and evidence of the 
rupture of the rectus femoris.  There was slight limitation 
of adduction and flexion of the left thigh.  The veteran was 
diagnosed as having a rectus femoris tear of the left thigh, 
with moderate symptoms, slight progression and slight 
disability.

In October 2003, the veteran was afforded an additional VA 
examination.  Range of motion studies documented flexion to 
45 degrees, abduction to 45 degrees, and adduction was to 10 
degrees.  No extension was noted.  When the veteran 
contracted his quadriceps the examiner could feel a globular 
mass that was somewhat tender.  In May 2005, the veteran also 
presented for a VA examination.  Objective findings included 
a ruptured muscle in the mid quadriceps area; however, there 
was no tenderness, inflammation or redness.  

It is noted that the only examination that documented the 
veteran's left thigh range of motion was performed in October 
2003.  The last VA examination of record, performed in May 
2005, did not assess the current severity of the veteran's 
service-connected left thigh disability in terms of 
limitation of motion due to pain, excess fatigability, flare-
ups (if any), and whether pain could significantly limit 
functional ability during flare-ups.  As a result, the 
examination is insufficient as a basis for a decision on the 
veteran's increased rating claim because the overall 
disability picture is not portrayed.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be provided a VA 
orthopedic examination to determine the 
current severity of the residuals, rectus 
femoris rupture, left thigh.  All 
indicated tests should be accomplished.  
The claims folder and a copy of this 
REMAND must be made available to and be 
reviewed by the examiner prior to the 
examination.  The examination should 
include range of motion studies and 
commentary as to the extent of any 
painful motion or functional loss due to 
pain, weakness, and fatigability.

2.  After completing the above 
development, the RO should again address 
the veteran's appeal for an increased 
evaluation for residuals, rectus femoris 
rupture, left thigh.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


